Case 18-05010      Doc 29     Filed 07/24/19    Entered 07/24/19 15:41:25       Page 1 of 14



                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF CONNECTICUT

       ________________________________
       In Re:                           )                        Case No.         17-51160
                                        )                        Chapter          7
       Robert Rossman,                  )
              Debtor                    )
                                        )
       ________________________________ )
                                        )
       Guardian Alarm Services Inc.,    )                        Adv. Pro. No. 18-05010
              Plaintiff                 )
                                        )
       v.                               )
                                        )
       Robert Rossman,                  )
              Defendant                 )
       ________________________________ )                        ECF Nos. 14, 16

                                    APPEARANCES

Scott M. Charmoy
Charmoy & Charmoy                                  Attorney for the Plaintiff
1700 Post Road, Suite C-9
Fairfield, CT 06824

James M. Nugent
Harlow, Adams, and Friedman                        Attorney for the Defendant
One New Haven Ave, Suite 100
Milford, CT 06460

                      MEMORANDUM OF DECISION ON
                     MOTIONS FOR SUMMARY JUDGMENT
Julie A. Manning, Chief United States Bankruptcy Judge

       I.     Introduction

       In this adversary proceeding, Guardian Alarm Services, Inc. (“Guardian”), seeks to have

a debt owed to it by Robert Rossman, (hereinafter the “Debtor” or “Rossman”), declared

nondischargeable pursuant to 11 U.S.C. §§ 523(a)(2)(A), 523(a)(4) and 523(a)(6). Guardian
Case 18-05010       Doc 29     Filed 07/24/19       Entered 07/24/19 15:41:25       Page 2 of 14



moved for summary judgment on two counts of its complaint in reliance upon the allegedly

preclusive effect of a jury verdict rendered in the Connecticut Superior Court. Rossman also

filed a Motion for Summary Judgment with respect to the first count of the complaint. For the

reasons discussed below, Guardian’s motion is GRANTED and Rossman’s motion is

DENIED.

       II.     Jurisdiction

       The United States District Court for the District of Connecticut has jurisdiction over the

instant proceeding pursuant to 28 U.S.C. § 1334(b). The Bankruptcy Court derives its authority

to hear and determine this matter pursuant to 28 U.S.C. §§ 157(a) and (b)(l) and the Order of

Reference of the United States District Court for the District of Connecticut dated September

21, 1984. This is a “core proceeding” pursuant to 28 U.S.C. § 157(b)(2)(I).

       III.    Procedural History

       On September 22, 2017, Rossman filed a voluntary Chapter 7 petition. On March 8,

2018, Guardian initiated this adversary proceeding by filing a three-count complaint (the

“Complaint”). The Complaint seeks a determination that Rossman’s debt to Guardian is

nondischargeable, in whole or in part, under the provisions of 11 U.S.C. §§ 523(a)(2)(A),

523(a)(4) and or 523(a)(6).

       On August 3, 2018, Guardian filed a Motion for Summary Judgment and supporting

documents with respect to Counts One and Three of the Complaint, including a Local Civil

Rule of the United States District for the District of Connecticut (“D. Conn. L. Civ. R.__”)

56(a)(1) Statement. On August 31, 2018, Rossman filed an Objection to Guardian’s Motion for

Summary Judgment, but did not file a D. Conn. L. Civ. R. 56(a)(2) Statement. On August 31,

2018, Rossman also filed a Motion for Summary Judgment seeking summary judgment on



                                                2
Case 18-05010        Doc 29     Filed 07/24/19        Entered 07/24/19 15:41:25       Page 3 of 14



Count One of the Complaint and a D. Conn. L. Civ. R. 56(a)(1) Statement. On September 14,

2018, Guardian filed a response to Rossman’s Motion for Summary Judgment, including the

required D. Conn. L. Civ. R. 56(a)(2) Statement.

       On November 7, 2018, a hearing was held on Guardian’s Motion for Summary

Judgment and Rossman’s Motion for Summary Judgment. Due to certain issues raised during

the hearing, the parties were invited to file supplemental briefs to address the potential

collateral estoppel effect of the verdict entered in the Connecticut Superior Court. On

December 7, 2018, Guardian filed a response brief and on January 7, 2019, Rossman filed a

reply brief. Because Rossman did not comply with D. Conn. L. Civ. R. 56(a)(2) in response to

Guardian’s Motion for Summary Judgment, the Court entered an order granting Rossman leave

to submit a D. Conn. L. Civ. R. 56(a)(2) Statement by February 11, 2019. Instead of filing a D.

Conn. L. Civ. R. 56(a)(2) statement, Rossman refiled his D. Conn L. Civ. R. 56(a)(1) Statement

on February 11, 2019.

       IV.     Undisputed Facts

       A review of Guardian’s Motion for Summary Judgment and documents appended

thereto, Rossman’s Motion for Summary Judgment and documents appended thereto, the

parties’ 56(a) Statements, the supplemental briefs, and the examination of the record in this

bankruptcy case and adversary proceeding, establishes the following undisputed facts for the

purposes of the pending Motions for Summary Judgment:

       1. On or about April 2007, Rossman filed a Superior Court case against Guardian and

other defendants, captioned Rossman v. Morasco, FST-CV01-0183603. The case was later

assigned to the complex litigation docket, docket number X05-0183603-S (hereinafter

“Superior Court Action”). Guardian filed counterclaims in the Superior Court Action asserting



                                                  3
Case 18-05010        Doc 29     Filed 07/24/19        Entered 07/24/19 15:41:25      Page 4 of 14



loss of assets and tortuous [sic] interference, unjust enrichment, and violations of the

Connecticut Unfair Trade Practices Act (“CUTPA”).

       2. The claims and counterclaims in the Superior Court Action arose out of the business

relationships among Rossman, Jerome Terracino, and Guardian, and were tried to a jury in July

of 2005.

       3. Guardian’s counterclaims included a number of allegations, including allegations

that Rossman made misrepresentations to steal Guardian’s customers and divert sales

opportunities to his own company, stole computer codes from Guardian to convert Guardian’s

customer accounts, obtained and used confidential customer lists for his own company, and

falsely advised Guardian’s customers to breach service contracts and switch to his company.

       4. On all counts except for the breach of fiduciary duty count against Jerome

Terracino, the jury returned a verdict against Rossman (the “Superior Court Verdict”).

       5. On the third, fourth, and sixth counterclaims, the jury returned a verdict in favor

Guardian and against Rossman and awarded the following compensatory damages: $25,000.00

for the count of loss of assets and tortuous [sic] interference; $25,000.00 for the count of unjust

enrichment; and $75,000.00 for the CUTPA count.

       6. In reaching the Superior Court Verdict, the jury completed jury interrogatories, a

judicial form on which the jury records the basis for its conclusions and verdict in a given case

(the “Jury Interrogatories”). The Jury Interrogatories and the Superior Court Verdict were both

appended to Guardian’s Motion for Summary Judgment and their authenticity, accuracy, and

admissibility are not disputed by the parties.

       7. On January 6, 2006, Guardian moved for an award of attorney’s fees pursuant to

CUTPA as well as punitive damages and a constructive trust.



                                                  4
Case 18-05010          Doc 29      Filed 07/24/19         Entered 07/24/19 15:41:25           Page 5 of 14



        8. On July 31, 2006, the Superior Court issued a “Memorandum of Decision Re: Post

Verdict Issues” and a final judgment (collectively, the “Superior Court Judgment”). The

Superior Court Judgment awarded $125,000 in compensatory damages entered in accordance

with the verdict and awarded Guardian $42,539.18 in attorney’s fees and $25,000 in punitive

damages.

        9. Rossman appealed the Superior Court Verdict and the Superior Court Judgment in

three separate appeals, bearing the docket numbers AC-27290, AC 279070, and AC 28442. In

each appeal, the Appellate Court affirmed the decision in favor of Guardian.

        10. Rossman filed a Chapter 7 case with this court on September 22, 2017. Guardian

commenced this Adversary Proceeding on March 8, 2018.

        V.       Summary of Arguments

                 The Superior Court Verdict resulted in a judgment in favor of Guardian on its

loss of assets and tortious interference claim, its unjust enrichment claim, and its CUTPA

claim. Guardian was also awarded punitive damages and attorney’s fees in connection with the

CUTPA claim. Guardian asserts that under collateral estoppel principles, summary judgment

should enter in its favor on Counts One and Three of the Complaint due to the Superior Court

Verdict and the Superior Court Judgment. Rossman asserts that summary judgment in favor of

Guardian is not appropriate and that summary judgment should be granted in his favor because:

(i) no cause of action for fraud existed in the Superior Court Action and any such claim is time

barred; and (ii) the Superior Court Judgment lacks specific findings on Rossman’s subjective

intent. The Court will address each of the parties’ arguments and responses to those arguments

as they relate to the legal standards and allegations.1


1
  Neither Guardian nor Rossman address Count Two of the Complaint in their respective motions for summary
judgment. As such, the Court will not address Count Two of the Complaint in this Memorandum of Decision.

                                                      5
Case 18-05010         Doc 29    Filed 07/24/19        Entered 07/24/19 15:41:25       Page 6 of 14



         VI.    Discussion

                A.      Collateral Estoppel

         “Under the judicially-developed doctrine of collateral estoppel, once a court has decided

an issue of fact or law necessary to its judgment, that decision is conclusive in a subsequent suit

based on a different cause of action involving a party to the prior litigation.” United States v.

Mendoza, 464 U.S. 154, 158 (1984); see also Ball v. A.O. Smith Corp., 451 F.3d 66 (2d Cir

2006). “It is well settled that preclusion principles apply in bankruptcy proceedings.” Evans v.

Ottimo, 469 F.3d 278, 281 (2d Cir. 2006); In re Thompson, 511 B.R. 20, 24 (Bankr. D. Conn.

2014).

         “When determining the preclusive effect of a state court judgment, a court must apply

the preclusive law of the rendering state.” Thompson, 511 B.R. at 26 (quoting Faraday v.

Blanchette, 596 F. Supp. 2d 508, 514 (D. Conn. 2009)). Under Connecticut law, “collateral

estoppel means simply that when an issue of ultimate fact has once been determined by a valid

and final judgment, that issue cannot again be litigated between the same parties in any future

lawsuit . . . Issue preclusion arises when an issue is actually litigated and determined by a valid

and final judgment, and that determination is essential to the judgment.” Cumberland Farms,

Inc. v. Town of Groton, 262 Conn. 45, 57–58 (2002). To be subject to collateral estoppel, an

issue must have been (1) “fully and fairly litigated,” (2) “actually decided,” (3) “necessary to

the judgment” in the first action, and (4) “identical” to the issue to be decided in the second

action. See Faraday, 596 F. Supp. 2d 508, 515 (citing State v. Joyner, 255 Conn. 477, 490

(2001); Lighthouse Landings, Inc. v. Conn. Light & Power Co., 300 Conn. 325, 343 (2011).

“As the Supreme Court observed, relitigation will be barred where ‘the issues presented by this

litigation are in substance the same as those resolved’ in the prior case.” Guo Zhong Wu v.



                                                  6
Case 18-05010        Doc 29     Filed 07/24/19       Entered 07/24/19 15:41:25       Page 7 of 14



Qiao Lin (In re Qiao Lin), 576 B.R. 32, 59 (Bankr. E.D.N.Y 2017) (quoting Montana v United

States, 440 U.S. 147, 155 (1979)). Courts agree that direct identity is not required, and

substantial identity will suffice.” Qiao Lin, 576 B.R. at 59. The party seeking to utilize the

doctrine of collateral estoppel has the ultimate burden of proving the elements necessary for its

application.” Control Module, Inc. v. Dybowski (In re Dybowski), Ch. 7 Case No. 07-21152,

Adv. Pro No. 07-02051, 2012 Bankr. LEXIS 2423, at *28-29; Automated Salvage Transp. Co.,

v. Swirsky (In re Swirsky), 372 B.R. 551, 562 (Bankr. D. Conn. 2006).

               B.      Summary Judgment Standard

       “Federal Rule of Civil Procedure 56(a), made applicable to these proceedings by the

Fed. R. Bankr. P. 7056, directs that ‘[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.’” Parris v. Delaney (In re Delaney), 504 B.R. 738, 746 (Bankr.

D. Conn. 2014) (internal quotations and alteration in original) (quoting Fed. R. Civ. P. 56(a)).

For summary judgment purposes, a genuine issue exists where the evidence is such that a

reasonable jury could decide in the non-moving party's favor. Mendoza v. Thompson (In re

Thompson), Civil Action No. 3:14-CV-1094 (JCH), 2015 U.S. Dist. LEXIS 35390, at *5, 2015

WL 1280235 (citing Riviera v. Rochester Genesee Reg’l Trasnsp. Auth.,702 F. 3d 685, 693 (2d

Cir. 2012)). When considering a motion for summary judgment “the judge’s function ... is not

to weigh the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Delaney, 504 B.R. at 746 (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249 (1986)). Furthermore, the court “cannot try issues of fact; it can only

determine whether there are issues to be tried.” Flaherty v. Lang, 199 F.3d 607, 615 (2d Cir.

1999) (quoting Chambers v. TRM Copy Ctrs. Corp., 43 F.3d 29, 36 (2d Cir. 1994)).



                                                 7
Case 18-05010         Doc 29     Filed 07/24/19       Entered 07/24/19 15:41:25        Page 8 of 14



          At the summary judgment stage, the moving party bears the burden of showing that

there are no material facts in dispute, and the court is to draw all reasonable inferences and

resolve all ambiguities in favor of the non-moving party. United Transp. Union v. Nat ‘l R.R.

Passenger Corp., 588 F.3d 805, 809 (2d Cir. 2009). Once the moving party has met its burden,

in order to defeat the motion, the “party opposing summary judgment . . . must set forth

‘specific facts’ demonstrating that there is ‘a genuine issue for trial.’” In re Affinity Health

Care, Mgmt., Inc., 499 B.R. 246, 251 (Bankr. D. Conn. 2013) (quoting Wright v. Goard, 554

F.3d 255, 266 (2d Cir. 2009)). “[A] non-moving party must point to more than a mere

‘scintilla’ of evidence in order to defeat a Motion for Summary Judgment.” Affinity Health

Care, 499 B.R. at 251 (quoting Havey v. Homebound Mortg., Inc., 547 F.3d 158, 163 (2d Cir.

2008)).

                 C.      Count Three: Nondischargeability under § 523(a)(6)

          Guardian asks the Court to first address Count Three of the Complaint. In relevant part,

§ 523(a)(6) excepts from discharge any debt arising from “willful and malicious injury by the

debtor to another entity.” 11 U.S.C. § 523(a)(6). To succeed on a § 523(a)(6) claim, a plaintiff

must prove: (1) the debtor acted willfully; (2) the debtor acted maliciously; and (3) the “debtor's

willful and malicious actions caused injury to the plaintiff or the plaintiff's property.” Salvatore

v. Salvatore (In re Salvatore), 586 B.R. 371, 377 (Bankr. D. Conn. 2018) (citing In re Powell,

567 B.R. 429, 434 (Bankr. N.D.N.Y. 2017)). As is true in all dischargeability actions, the

standard of proof in a § 523(a)(6) action is the preponderance of the evidence standard. Grogan

v. Garner, 498 U.S. 279, 291 (1991).

          To determine whether the issues involved in this adversary proceeding were directly

addressed in the State Court Action, the provisions of § 523(a)(6) of the Bankruptcy Code must



                                                  8
Case 18-05010        Doc 29      Filed 07/24/19        Entered 07/24/19 15:41:25        Page 9 of 14



be analyzed. “While neither ‘willful’ nor ‘malicious’ conduct is defined by the Bankruptcy

Code, the United States Supreme Court has clarified that § 523(a)(6) renders non-dischargeable

‘only acts done with actual intent to cause injury,’ not merely ‘acts, done intentionally, that

cause injury.’” Hamrah v. Couloute (In re Couloute), 538 B.R. 184, 190 (Bankr. D. Conn.

2015) (citing Kawaauhau v. Geiger, 523 U.S. 57 (1998)). “The United States Court of Appeals

for the Second Circuit has recognized that “[a]s used in section 523(a)(6), malicious means

wrongful and without just cause or excessive even in the absence of personal hatred, spite or ill-

will.” 3N Int'l, Inc. v. Carrano (In re Carrano), 530 B.R. 540, 559 (Bankr. D. Conn 2015)

(quoting Navistar Fin. Corp. v. Stelluti (In re Stelluti), 94 F.3d 84, 87-88 (2d Cir. 1996)).

        Under Connecticut law, to succeed on a tortious interference claim the plaintiff must

establish: (1) the existence of a contractual relationship or beneficial relationship; (2) the

defendant’s knowledge of that relationship; (3) the defendant’s intent to interfere with the

relationship; (4) that the interference was tortious; and (5) that the plaintiff suffered a loss as a

result of the defendant’s tortious conduct. E.g., Kopperl v. Bain, 23 F. Supp. 3d 97, 110 (2014)

(citing Rioux v. Barry, 283 Conn. 338, 351 (2007)). The “tortious” element requires proof that

“the defendant was guilty of fraud, misrepresentation, intimidation or molestation, or that the

defendant acted maliciously.” Robert S. Weiss and Assocs., Inc. v. Wiederlight, 208 Conn.

525, 535 (1988)). “The plaintiff in a tortious interference claim must demonstrate malice on

the part of the defendant, not in the sense of ill will, but intentional interference without

justification.” Landmark Inv. Grp. v. Calco Constr. & Dev. Co., 318 Conn. 847, 869 (2015).

        Because a successful § 523(a)(6) claim must prove acts done with actual intent to cause

injury, and a tortious interference claim under Connecticut law requires a demonstration of

malice on the part of a defendant, the issue of tortious conduct in a tortious interference claim is



                                                   9
Case 18-05010         Doc 29     Filed 07/24/19     Entered 07/24/19 15:41:25          Page 10 of 14



identical to the issue of “willful and malicious” conduct in the context of a § 523(a)(6) claim.

The Court finds the first prong of a collateral estoppel analysis is satisfied as the issues in a §

523(a)(6) action are identical in legal substance to the issues decided in the Superior Court

Action.

          In addition to the substantive identity of issues, the jury actually and necessarily

decided Rossman’s conduct was tortious and the Superior Court Verdict could not have been

rendered without this finding. Thus, the issue is likewise deemed to have been actually and

necessarily decided for collateral estoppel purposes. Lastly, Rossman was represented by

counsel and pursued the full exhaustion of all appeals, demonstrating that the issue was fully

and fairly litigated. As such, Rossman is collaterally estopped from challenging whether the

conduct was willful and malicious under § 523(a)(6).

          The Superior Court Verdict regarding the tortious interference claim, which as outlined

above was fully litigated, actually and necessarily decided, and sufficiently identical to the §

523(a)(6) claim, establishes that there are no genuine issues of material fact as to the debt

awarded on the tortious interference claim. Further, the Court concludes that all the essential

elements of a cause of action for nondischargeability under 11 U.S.C. § 523(a)(6) were found

by a preponderance of the evidence in the Superior Court Action and the Superior Court

Verdict is entitled to preclusive effect as to Count Three of the Complaint. Guardian is

therefore entitled as a matter of law to a determination that the debt owed in connection the

tortious interference claim is nondischargeable pursuant to 11 U.S.C. § 523(a)(6).

          Additionally, because the Superior Court Verdict included a verdict on the unjust

enrichment claim, the CUTPA claim, and punitive damages in favor of Guardian based on the

same facts on which it found Rossman liable for tortious interference, it follows that the debts



                                                   10
Case 18-05010          Doc 29       Filed 07/24/19        Entered 07/24/19 15:41:25              Page 11 of 14



on those claims are likewise nondischargeable under § 532(a)(6). Guardian’s Motion for

Summary Judgment on Count Three of the Complaint is GRANTED and the debt is deemed

nondischargeable pursuant to 11 U.S.C. § 523(a)(6).

                 D.       Count One: Nondischargeability under § 523(a)(2)(A)

        In relevant part, § 523(a)(2)(A) excepts from discharge those debts of an individual

debtor “to the extent obtained by false pretenses, false representation, or actual fraud.” 11

U.S.C. § 523 (a)(2)(A). “This exception is in keeping with the basic policy animating the Code

of affording relief only to an ‘honest but unfortunate debtor.’” Lamar, Archer & Cofrin, LLP v.

Appling, 138 S. Ct. 1752, 1758 (2018) (quoting Cohen v. de la Cruz, 523 U. S. 213, 217

(1998)).

        Guardian argues that when the jury found Rossman tortiously interfered with

Guardian’s contractual relations, it necessarily found that Rossman committed actual fraud

under § 523(a)(2)(A). Rossman disagrees with Guardian’s proposition and asserts that because

Guardian never alleged fraud in the Superior Court Action, Guardian has not established, as a

matter of law, that the debts are nondischargeable pursuant to § 523(a)(2)(A). Rossman argues

that the Superior Court Verdict lacks specific findings on Rossman’s subjective intent and

cannot be used as the basis of collateral estoppel for a nondischargeability action. Rossman

also argues that the elements of the causes of action in the State Court Action do not correspond

to the claims of nondischargeability under federal law. Specifically, Rossman asserts that

Guardian can only succeed on its § 523(a)(2)(A) nondischargeability claim if it establishes five

elements of fraud nondischargeability.2 According to Rossman, if Guardian is not able to


2
  Rossman cites the case of Hamrah v. Couloute (In re Couloute), 538 B.R. 184, 188 (D. Conn 2015) in support of
this proposition. The Couloute court noted “Under well-established § 523(a)(2)(A) principles, a plaintiff seeking
nondischargeability of its debt must prove each of the following five elements: (1) the debtor made the
representations; (2) at the time he knew they were false; (3) he made them with the intention and purpose of

                                                        11
Case 18-05010           Doc 29        Filed 07/24/19         Entered 07/24/19 15:41:25                 Page 12 of 14



establish that it relied on a false representation made by Rossman, Guardian’s § 523(a)(2)(A)

claim must fail.

         Although prior case law required a creditor to prove that it relied on a false

representation as an element of a fraud claim, recent United States Supreme Court case law

held that reliance on a false representation is not a necessary element of a § 523(a)(2)(A) actual

fraud claim. In Husky International Electronics, Inc. v. Ritz, the Supreme Court determined

that reliance is not required because “actual fraud” encompasses forms of fraud that can be

effectuated without a false representation. 136 S. Ct. 1581, 1586 (2017). The Court resolved

“an existing split among the Circuits over whether ‘actual fraud’ requires a false representation

or whether it encompasses other traditional forms of fraud that can be accomplished without a

false representation. . . .” Id. at 1585.

         In its analysis, the Supreme Court noted that in the Bankruptcy Reform Act of 1978,

Congress added “actual fraud” to § 523(a)(2), which previously only excluded debts obtained

by “false pretenses or false representations” from discharge. Id. at 1586. The Court presumed

that “Congress did not intend for the phrase ‘actual fraud’ to mean the same thing as ‘a false

representation.’” Id. Finding that “a false representation has never been a required element of

‘actual fraud,’” the Court declined to adopt it as a requirement. Id. at 1588.

         While the Court declined to adopt a definition of fraud “for all times and all

circumstances,” the Court noted that “‘actual fraud’ has two parts: actual and fraud.” Id. at

1586-87. In the context of ‘actual fraud,’ the word ‘actual’ denotes the moral turpitude or

intentional wrong. Id. This distinction sets ‘actual fraud’ apart from the concept of ‘implied

fraud’ or ‘fraud in law,’ which include acts of deception that exist “. . .without the imputation


deceiving the creditor; (4) the creditor justifiably relied on such representations; and (5) the creditor sustained the
alleged loss and damage as the proximate result of the representation having been made.”

                                                           12
Case 18-05010        Doc 29     Filed 07/24/19      Entered 07/24/19 15:41:25          Page 13 of 14



of bad faith or immorality.” Id. The Court further noted that ‘fraud’ connotes deception or

trickery generally. Id. at 1586. Therefore, the Court held that “anything that counts as “fraud”

and is done with wrongful intent is “actual fraud.’” Id.

       The record in the Superior Court Action established that Rossman devised and carried

out a scheme to steal Guardian’s customers and divert sales opportunities to his own company,

stole computer codes from Guardian to convert Guardian’s customer accounts to his own

company, obtained and used Guardian’s confidential customer lists for his own company,

falsely advised Guardian’s customers to breach service contracts, and coerced them to switch to

his company. When the jury rendered the Superior Court Verdict, it found Rossman’s actions

were intentional and wrongful, satisfying the ‘actual’ component of “actual fraud.” The facts

established in the Superior Court Verdict also demonstrate that Rossman’s actions were

intentionally carried out by deceit, artifice, trick, or design to cheat Guardian out of its

customers and its business operations. Rossman’s deliberate actions accomplished by

deception and trickery satisfy the ‘fraud’ component of “actual fraud” under Husky. There is

no genuine issue of material fact regarding whether Rossman’s actions were part of a scheme

undertaken with the specific design to cheat Guardian of its customers and business.

       This Court concludes that there is a sufficient identity of issues between Count One of

the Complaint and the Superior Court Verdict. The Court also finds that Rossman’s conduct

meets the definition of ‘actual fraud.’ The jury actually and necessarily decided that Rossman

stole Guardian’s customers, stole computer codes, obtained and used confidential customer

lists, and falsely advised Guardian’s customers to switch to his company as part of a scheme to

cheat Guardian. As such, Guardian’s Motion for Summary Judgment on Count One of the

Complaint seeking that the debt owed to it by Rossman be deemed nondischargeable pursuant



                                                  13
Case 18-05010       Doc 29    Filed 07/24/19     Entered 07/24/19 15:41:25     Page 14 of 14



to 11 U.S.C. § 523(a)(2)(A) is GRANTED and Rossman’s Motion for Summary Judgment is

DENIED.

       VII.    Conclusion

       For the reasons enumerated above, the debt owed to Guardian is deemed

NONDISCHARGABLE pursuant to 11 U.S.C. §§ 523(a)(6) and 523(a)(2)(A). A judgment

will enter on Counts One and Three of the Complaint in accordance with this Memorandum of

Decision. A Status Conference will be held on August 13, 2019, at 11:00 a.m. to address Count

Two of the Complaint.



              Dated at Bridgeport, Connecticut this 24th day of July, 2019.




                                                14
